Appeal by the employer and insurance carrier from an award of death benefits made under the Workmen’s Compensation Law. Decedent was employed as a ship’s guard or watchman by the employer and assigned to duty at Pier 2, Brooklyn, New York. On October 4, 1946, at about 4:45 a.m., decedent fell into the water and was drowned. When last seen alive he was attempting to get on one of the ships which he was supposed to guard, and was forced off by a coemployee because the latter believed the decedent to be intoxicated. The actual accident which resulted in decedent’s death by drowning was unwitnessed. The board held that decedent was enaged in the regular course of his employment at the time he met his death. We think the evidence sustains the finding of the board in view of the fact that decedent was actually within the precinct of his employment during a period he was supposed to be on duty. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffeman, Brewster, Deyo and Bergan, J J.